UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-6964


ROBERT W. DOUGHERTY,

                   Plaintiff - Appellant,

            v.

DANA LAWHORNE, Sheriff, Alexandria Adult Detention Center; SCHULER,
Chief Deputy (Major), Alexandria Adult Detention Center; SERGEANT HALL,
Alexandria Adult Detention Center; SERGEANT MENSAH, Alexandria Adult
Detention Center (Law Library); DEPUTY ANDERSON, Alexandria Adult
Detention Center (Mailroom); IVAN T. GILMORE, Warden, Coffewood
Correctional Center; DONALD GOURDINE, Inst. Program Dir. and Inst.
Classification, Coffewood Correctional Center; MAJOR M. BRYANT, Chief of
Security and Institutional Review Officer (Discipline), Coffewood Correctional
Center; C. A. WARD, Chief of Security and Institutional Review Officer
(Discipline), Coffewood Correctional Center; ANITA B. LONG, (Captain) Unit
Manager Coffewood Correctional Center; CAPTAIN S. A. JONES, Watch
Commander, Grievance Hearing Officer, and Institutional Review-Discipline;
LIEUTENANT BRICE, Unit Lieutenant (retired), Coffewood Correctional Center;
L. P. JONES, (Lieutenant) Unit Manager, Coffewood Correctional Center;
LIEUTENANT R. GALLAGHER, Unit Lieutenant, Coffewood Correctional
Center; LIEUTENANT M. S. MILLER, Custody, Shift Supervisor, Coffewood
Correctional Center; SERGEANT R. LEWIS, Custody, Hearing Officer, Coffewood
Correctional Center; D. P. SACRA, Sergeant, Custody, Coffewood Correctional
Center; SERGEANT MONROE, Custody, Coffewood Correctional Center;
CORPORAL WALTER, Coffewood Correctional Center; CORPORAL JENKINS,
Coffewood Correctional Center; CORPORAL ROCHES, Coffewood Correctional
Center; CORPORAL HENSLEY, Coffewood Correctional Center; CORPORAL
POWELL, Former Mail Room Officer, Coffewood Correctional Center;
CORPORAL NEWCOMB, Coffewood Correctional Center; CORPORAL
HEFRIGHT, Coffewood Correctional Center; CORPORAL F. O. ALAS-
BARRIENTOS, Coffewood Correctional Center; T. L. CRICKEMBERGER,
Hearing Officer (of record), Coffewood Correctional Center; M.S. KIMBERLY
TUCKER, Grievance Officer, Coffewood Correctional Center; MS. P. C.
ZWIGART, Secretary to Warden Gilmore, Coffewood Correctional Center; MS.
PEGGY TATRO, Administrator, Mediko Correctional Healthcare (contracted
provider), Coffewood Correctional Center; MS. S. COOPER, Treatment and Law
Library, Coffewood Correctional Center; A. DAVID ROBINSON, Chief of
Corrections Operations, Virginia Department of Corrections; WENDY S. HOBBS,
Regional Administrator Grievances, Virginia Department of Corrections; MARCUS
M. HODGES, Regional Administrator, Virginia Department of Corrections;
KAREN L. STAPLETON, Offender Dicipline Manager, Virginia Department of
Corrections; KAREN D. BROWN, Chairman, Virginia Parole Board; HELEN W.
MORTON, Hearing Officer, Virginia Parole Board; HELEN W. HALL-GREEN,
Hearing Officer, Virginia Parole Board; IRIS STALLWORTH, District 29-Fairfax,
Virginia Parole Board; MINIAR F. STONE, Parole Board Member, Virginia Parole
Board; B. J. HICE, Hearing Officer, Virginia Parole Board; SERGEANT D. P.
HAPPE, Custody, Coffeewood Correctional Center,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00302-LO-IDD)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert W. Dougherty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert W. Dougherty seeks to appeal the district court’s order directing him to file

an amended complaint. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Dougherty seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny leave to proceed in forma pauperis

and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            3